DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausen et al. (USP 8,869,916) in view of Ritchie et al. (USP 10,550,689).
With respect to claim 1, Clausen et al. disclose a control valve for steering a drill string, the control valve comprising: a valve body (120) including an axial bore (121) and a radial orifice (124) in fluid communication with the axial bore, wherein flow passing through the axial bore passes through the radial orifice and into a piston flow channel (30) to be in fluid communication with a piston bore (bore where piston 40 is located) to exert pressure against a piston (40) movable within the piston bore, the piston being coupled a steering pad (340) for applying force against the wellbore wall to steer a direction of the drill string; and a rotary valve element (110) disposed within the axial bore and including an actuation flow channel (118), wherein the rotary valve element is 
	With respect to claim 2, Clausen et al. in view of Ritchie et al. disclose wherein the rotary valve element includes a bypass flow channel (114 in Clausen and central bore in Ritchie) formed axially through the rotary valve element to provide flow through the axial bore and away from the piston.
With respect to claim 4, Clausen et al. in view of Ritchie disclose wherein the axial bore includes a central bore (see figure 2A).
With respect to claim 5, Clausen et al. in view of Ritchie et al. disclose wherein a cross-sectional profile of the actuation flow channel, taken along a longitudinal axis of the rotary valve element, extends along a minor arc of the axial bore (see figure 5).

	With respect to claim 8, Clausen et al. disclose wherein the radial orifice includes first, second, and third radial orifices (see figure 5).
	With respect to claim 9, Clausen et al. in view of Ritchie et al. disclose wherein in the flow position, the rotary valve element permits flow to the first radial orifice while blocking flow to the second and third radial orifices (see figure 5, wherein as modified the valve would block two orifices, i.e. the second and third, and let flow through the other two, one of which is the first orifice).
With respect to claim 10, Clausen et al. in view of Ritchie et al. disclose flow to the first and second orifices while blocking flow to the third (see figure 5, wherein as modified the valve would block two orifices, i.e.one of which is the third, and let flow through the other two, i.e. the first and second orifices). 
With respect to claim 11, Clausen et al. disclose wherein the rotary valve element is rotated by an electric motor (see column 6 lines 36-46).
With respect to claim 12, Clausen et al. disclose a rotary steering device for steering a drill string, the rotary steering device comprising: a device body (80); a plurality of steering pads (340) associated with an outer surface of the device body; a plurality of pistons (40) operatively coupled to the plurality of pads (340) to actuate the plurality of pads; and a control valve disposed within the device body, the control valve including: a valve body (120) including an axial bore (121) and a radial orifice (124) in fluid communication with the axial bore, wherein flow passing through the axial bore 
	With respect to claim 13, Clausen et al. in view of Ritchie et al. disclose wherein the rotary valve element includes a bypass flow channel (114 in Clausen and central bore in Ritchie) formed axially through the rotary valve element to provide flow through the axial bore and away from the piston.

	With respect to claim 16, Clausen et al. disclose wherein the axial bore includes a central bore (see figure 2A).
With respect to claim 17, Clausen et al. disclose a method of steering a drill string, the method comprising: drilling into a subterranean formation with a drill bit (90) operatively coupled to a rotary steering device (80), the rotary steering device including a rotary valve element (110) rotatable within a valve body (120), the rotary valve element including a bypass flow channel (114) and an actuation flow channel (118); and rotating the rotary valve element with respect to a radial orifice extending through the valve body to modify fluid flow through the radial orifice toward a piston for urging a pad via the piston to steer the drill string (see column 13 lines 24-37).  Clausen et al. does not disclose a rotary valve element comprising at least one spoke to vary the flow through the control valve.  Ritchie et al. disclose a rotary valve (111) having a spoke (123”) to vary flow through a radial port 133”.  As both Clausen et al. and Ritchie et al. disclose a rotary valve which controls flow through radial ports it would have been obvious to one having ordinary skill to have substituted the rotary valve of Clausen et al. for that of Ritchie et al. for the predictable result of providing a rotary valve to control flow through the radial orifice.


	With respect to claim 19, Clausen et al. disclose wherein the rotating includes moving the rotary valve element to a flow position to permit flow through the radial orifice (see column 13 lines 24-37).
	With respect to claim 20, Clausen et al. in view of Ritchie et al. disclose rotating the at least one spoke to vary the fluid flow through the actuation flow channel (see figure 5 in Clausen et al. and figures 4A and 4B in Ritchie et al. wherein Clausen as modified would rotate a spoke to vary the fluid flow through the actuation channel).

Allowable Subject Matter
3.	Claims 3, 7, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 21-23 are allowed.

Response to Arguments
4.	Applicant’s arguments and amendments, filed 1/15/21, with respect to the rejection(s) of claim(s) 1, 2, 4-6, 8, 9, 11-14, 16-19 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 103 

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/Primary Examiner, Art Unit 3672